tcmemo_1996_14 united_states tax_court thomas e and joan a bennett petitioners v commissioner of internal revenue respondent theodore h and marilyn f black petitioners v commissioner of internal revenue respondent docket nos filed date elliot i miller for petitioners maureen t o'brien and paul t colleran for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 they were tried and briefed separately but consolidated for purposes of opinion the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transaction in these cases is substantially identical to the transaction considered in the provizer case in a notice_of_deficiency respondent determined deficiencies in the and joint federal income taxes of petitioners bennett in the respective amounts of dollar_figure dollar_figure and dollar_figure respondent also determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under section all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the deficiencies in the bennett case docket no for taxable years and result from disallowance of investment_tax_credit carrybacks and business_energy_credit carrybacks from taxable_year c in an amendment to answer respondent asserted the following for taxable years and additions to tax for negligence under sec_6653 for taxable years and additions to tax for valuation_overstatement under sec_6659 and for taxable_year additions to tax under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence in a notice_of_deficiency respondent determined a deficiency with respect to the joint federal_income_tax return filed by petitioners black for in the amount of dollar_figure respondent also determined additions to tax in the amount of dollar_figure under sec_6661 in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence in an answer to the notice_of_deficiency refers to sec_6621 thi sec_3 section was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for simplicity we will refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions corresponding dollar figures were not set out by respondent for these asserted additions to tax petition respondent asserted that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 see supra note in an amendment to answer respondent asserted an addition_to_tax under sec_6659 for taxable_year see supra note petitioners each filed a stipulation of settled issues relating to their participation in the plastics recycling program and the additions to tax relating thereto the parties stipulated that petitioners bennett and black are not entitled to any deductions losses investment tax_credits business energy credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program the parties further stipulated that the underpayments in income_tax attributable to petitioners' participation in the plastics recycling program are substantial underpayments attributable to tax_motivated_transactions subject_to the increased rate of interest established under sec_6621 respondent and petitioners bennett also filed a stipulation of settled issues with respect to tax benefits claimed in flowing from their interests in three other limited_partnerships not at issue herein ludlow oil gas drilling program monroe oil gas drilling program ltd and riefenberger no ltd respondent's determination of an addition_to_tax under sec_6661 with respect to petitioners black was not specifically addressed in the stipulation of settled issues nor elsewhere in the record however the third stipulation in the stipulation of settled issues provides this stipulation of settled issues resolves all issues that relate to the items claimed on petitioners' tax returns resulting from their participation in the plastics recycling program with the exception of petitioners' potential liability for additions to the tax for valuation overstatements under sec_6659 and for negligence under the applicable provisions of sec_6653 because of this stipulation we consider any issue with respect to the addition_to_tax under sec_6661 to be settled the issues for decision in these consolidated cases are whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and whether petitioners are liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable to valuation_overstatement findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners bennett resided in avon connecticut when their petition was filed petitioners black resided in new canaan connecticut when their petition was filed during thomas e bennett bennett was a vice president at ingersoll-rand company ingersoll-rand his spouse joan a bennett was not employed outside the home theodore h black black was also a vice president of ingersoll- rand during his wife marilyn f black was not employed outside the home for their respective investments of dollar_figure petitioners bennett and black each acquired a 605-percent interest in the limited_partnership empire associates empire during as a result of the passthrough from empire on their respective federal_income_tax returns petitioners each deducted an operating loss in the amount of dollar_figure and claimed investment tax_credits in the amount of dollar_figure petitioners bennett used dollar_figure of the claimed credits on their return and carried back the unused portion of the credits to and in the respective amounts of dollar_figure and dollar_figure respondent disallowed petitioners' claimed deductions and credits related to empire in docket no respondent disallowed petitioners bennett's claimed deductions related to three previously mentioned partnerships not at issue herein the facts of the underlying transaction in these cases are substantially identical to those in provizer v commissioner tcmemo_1992_177 and may be summarized as follows in packaging industries inc pi manufactured and sold seven sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash eci corp in turn resold the recyclers to f g corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash f g corp then leased the recyclers to empire which licensed the recyclers to fmec corp which sublicensed them back to pi all of the monthly payments required among the entities in the above transactions offset each other these transactions were accomplished simultaneously we refer to these transactions collectively as the empire transaction in provizer v commissioner supra we examined the clearwater transaction in the clearwater transaction pi sold six epe recyclers to eci corp for dollar_figure each and eci in turn resold the recyclers to f g corp for dollar_figure each f g leased the recyclers to a limited_partnership clearwater which licensed them to fmec which sublicensed them to pi the transaction involved herein differs in two respects seven sentinel epe recyclers were sold and leased rather than six and empire rather than clearwater leased the recyclers from f g and then licensed them to fmec empire is therefore like clearwater occupying the same link in the transactional chain the sentinel epe recyclers considered in these cases are the same type of machines considered in the provizer case the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap bennett and black each learned of the empire transaction from edward gallagher gallagher gallagher was an officer in the personal financial planning department at bankers trust ingersoll-rand had retained bankers trust in the early 1970's to provide financial counseling to its officers gallagher became responsible for the ingersoll-rand account starting in the late 1970's and counseled executives on investment planning estate_planning income_tax planning and retirement planning gallagher had been with bankers trust since before then he had earned a b a degree from holy cross college in spent a year in medical school and served in the u s army gallagher learned of the empire transaction from robert miller miller a lawyer at the firm of windels marx davies ives wmdi ingersoll-rand was a client of wmdi miller referred gallagher to john taggart taggart the head of the tax department at wmdi gallagher discussed the transaction with taggart and the general_partner of empire richard roberts roberts gallagher read the offering memorandum and used that information to analyze the economics of the investment gus kreischer kreischer who was in charge of the tax section of the trust department at bankers trust reviewed wmdi's tax opinion letter contained in the offering memorandum and reported favorably to gallagher with respect to the opinion gallagher discussed the sentinel epe recycler transactions with about executives at ingersoll-rand at the behest of bennett gallagher toured pi's hyannis plant upon his return from hyannis gallagher reported to the officers at ingersoll- rand and told them that pi was a going concern that he had seen the recyclers and that they were big machines gallagher also submitted a brief handwritten summary to the same effect he prefaced his written summary by noting that he did not have an engineering background the summary included a list of six purported current end-users of recyclers and contained the following postscript if you have any questions or would like an opportunity to see the equipment in operation please let me know gallagher made no representations about the uniqueness of the recyclers neither gallagher nor bankers trust received a commission from ingersoll-rand for the investments in the plastics recycling transactions however gallagher did receive what he admitted was a special deal the typical plastics recycling investment entailed the acquisition of an interest in a partnership which leased the recyclers such an interest sold for a minimum of dollar_figure in december of however gallagher was allowed to purchase a 10-percent undivided_interest directly in a recycler for which he paid approximately dollar_figure in cash and dollar_figure in notes gallagher told representatives of bankers trust and also bennett and probably black that he was receiving this special deal bennett is a graduate of the new york state maritime academy from which he received a degree in marine engineering in after graduation he tested for a coast guard license and was qualified to operate any ship as a third assistant engineer bennett began working for ingersoll-rand in the fall of bennett started as an applications engineer in the centrifugal pump marketing department where he was responsible for working on worldwide customer inquiries and was a specialist on power plants and marine and navy equipment from to he served in a marketing capacity and continuously dealt with product pricing during he completed an advanced management program at harvard university by he had been promoted to vice president in charge of strategic planning and became involved in the planning for all of the businesses and also mergers and acquisition analysis and studies in mid-1981 he was reassigned to the torrington company an ingersoll-rand subsidiary located in torrington connecticut which manufactured roller bearings as an officer of ingersoll-rand bennett received financial counseling from bankers trust the bankers trust representative during gallagher told him about empire bennett reviewed the empire offering memorandum and discussed the investment with gallagher and with other ingersoll-rand executives bennett insisted that gallagher visit the pi plant and see the recyclers gallagher did so and reported back to the executives bennett knew gallagher was not an engineer and could not assess the machine in terms of its technical capability gallagher arranged for the general_partner of empire roberts to meet with the officers at the ingersoll-rand corporate headquarters bennett did not attend that meeting ingersoll-rand manufactures machinery including construction equipment pumps air compressors rock drills pneumatic tools and bearings its revenues were slightly more than dollar_figure billion one of ingersoll-rand's subsidiaries during improved machinery company imco manufactured plastic injection molding equipment bennett was aware of imco and the nature of its business in he had been to the imco plant several times and knew that imco's injection molding machine used pellets probably the same type produced by the sentinel epe recycler bennett did not however talk to anyone at imco about the empire transaction or the sentinel epe recycler prior to making his investment in empire bennett knew that several recyclers purportedly had been placed with end-users before he invested in empire however bennett did not see a sentinel epe recycler prior to investing in empire nor did he investigate whether there were any existing or potential competitors for the sentinel epe recycler black joined the u s marine corps at the end of in he entered the u s naval academy and in he graduated with a bachelor of science degree in electrical engineering black began his career at ingersoll-rand in over the course of his career black held the positions of salesman technical personnel director account manager general manager district manager president and chairman and chief_executive_officer as general manager of the turbo products division in he first became responsible for pricing specially engineered equipment with unique proprietary technology in the fall of black attended an advanced management program at harvard university black first heard of the sentinel epe recyclers from gallagher in he had no formal education training or background in chemical engineering plastics engineering or plastics processing although he had substantial knowledge of some plastics processing from the standpoint of the seller of machinery his investigation of the empire transaction did not extend beyond discussions with gallagher and a review of the offering memorandum black did not see a sentinel epe recycler prior to investing in empire did not speak to anyone at imco and never did a personal investigation of the competition opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that their investment in the sentinel epe recyclers was similar to the investment described in provizer v commissioner supra the underlying transaction in these cases the empire transaction is in all material respects identical to the transaction considered in the provizer case the sentinel epe recyclers considered in these cases are the same type of machines considered in the provizer case based on the entire records in these cases including the extensive stipulations testimony of respondent's experts and petitioners' testimony we hold that the empire transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiency we note that petitioners have explicitly conceded this issue in stipulations of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of such concessions for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra issue sec_6653 negligence in the notice_of_deficiency in docket no respondent determined that petitioners black were liable for the negligence additions to tax under sec_6653 and for petitioners black have the burden of proving that respondent's determination is erroneous rule a 79_tc_846 in an amendment to answer respondent asserted that petitioners bennett were liable for the negligence additions to tax under sec_6653 and for and under sec_6653 for and because these additions to tax were raised for the first time in respondent's amendment to answer respondent bears the burden_of_proof on this issue rule a 103_tc_170 sec_6653 for and and sec_6653 for taxable_year provide for an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 for taxable_year provides for an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 petitioners each contend that they were reasonable in claiming deductions and investment credits with respect to their investment in empire to support this contention petitioners each allege in general terms the following that claiming the deductions and credits with respect to empire was reasonable in light of a so-called oil crisis in the united sates in and that in claiming the deductions and credits petitioners reasonably relied upon gallagher and the offering materials petitioners argue in general terms that they were reasonable in claiming the deductions and credits related to empire because of rising oil prices in the united_states in petitioners placed into the record several documents from the period to including speeches by william l wearly wearly chairman of the board_of ingersoll-rand articles from modern plastics magazine and an energy projections report from the u s department of energy doe wearly's speeches given at colleges and universities discussed business and national policy challenges one of his concerns was u s dependency on foreign oil the modern plastics articles and doe report speculated on the price of oil among other things petitioners failed to explain however the connection between these speculative materials and the empire investment we find petitioners' vague general claims concerning the so-called oil crisis to be without merit petitioners' reliance on 99_tc_132 citing 89_tc_912 affd 862_f2d_540 5th cir affd sub nom 28_f3d_1024 10th cir is misplaced the facts in the krause case are distinctly different from the facts of these cases in the krause case the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion notes that during the late 1970's and early 1980's the federal government adopted specific programs to aid research_and_development of eor technology id pincite in holding that the taxpayers in the krause case were not liable for the negligence additions to tax this court noted that one of the government's expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology id pincite in the present cases however one of respondent's experts steven grossman noted that the price of plastics materials is not directly proportional to the price of oil that less than percent of crude_oil is utilized for making plastics materials and that studies have shown that a increase in crude_oil prices results in only a to increase in the cost of plastics products while eor was according to our krause opinion in the forefront of national policy and the media during the late 1970's and 1980's there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in recycling of polyethylene particularly in the machinery here in question moreover the taxpayers in the krause opinion were experienced in or investigated the oil industry and eor technology specifically one of the taxpayers in the krause case undertook significant investigation of the proposed investment including researching eor technology the other taxpayer was a geological and mining engineer whose work included research of oil recovery methods and who hired an independent geologic engineer to review the offering materials id pincite in the present cases black testified that he has no formal background or education in plastics engineering or plastics processing although he is knowledgeable about polyethylene for the purposes of selling machinery and nothing in the records indicates that bennett had any experience or knowledge in plastics or plastics recycling moreover although they had the personal ability to do so and the resources to have it done petitioners did not independently investigate the sentinel epe recyclers they did not hire an expert in plastics to evaluate the empire transaction either we consider petitioners' arguments with respect to the krause case inapplicable petitioners' reliance on rousseau v united_states ustc par e d la is similarly misplaced in rousseau the property underlying the investment ethanol producing equipment was widely considered at that time to be a viable fuel alternative to oil and its potential for profit was apparent in addition the taxpayer therein conducted an independent investigation of the investment and researched the market for the sale of ethanol in the united_states in contrast as we noted in distinguishing the krause case there is no showing in these records that the so-called energy crisis would provide a reasonable basis for petitioners' investing in the polyethylene recyclers here in question see supra pp petitioners did not independently investigate the sentinel epe recyclers or hire an expert in plastics to evaluate the empire transaction this inattention to the machinery involved in the transaction is particularly telling since petitioners each had experience in pricing and selling machinery and ready access to imco an ingersoll-rand subsidiary involved in plastics and which bennett believed used pellets like those produced by the sentinel epe recycler the facts of petitioners' cases are distinctly different from the rousseau case accordingly we do not find petitioners' arguments with respect to the rousseau case applicable in each of the cases before us petitioners' investigation of the empire transaction and the sentinel epe recyclers was limited to conversations with gallagher and other ingersoll-rand executives and examination of the empire offering materials nonetheless petitioners argue that their reliance on gallagher and the representations in the offering materials insulate them from the negligence additions to tax under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 the record here shows that petitioners' adviser in this matter gallagher possessed no special qualifications or professional skills in the recycling or plastics industries gallagher testified that bankers trust's due diligence involved only a review of the tax opinion letter he explained that he relied upon the people at ingersoll-rand to make their own judgments of the value of the machines involved in the empire transaction since many of them were engineers and many had their own resources to ascertain the value of machinery gallagher testified that the taxpayers he advised at ingersoll-rand concerning the empire transaction absolutely understood that they were not to rely upon him as to the value of the machinery while he purportedly read the offering memorandum gallagher could not recall at trial how the empire transaction was structured how empire was to receive income or how much its monthly lease payments were gallagher could not even recall the name of the purported end-user of the recycler in which he personally had invested gallagher spoke with taggart and roberts but the record does not indicate what representations they may have made to him or if he learned anything beyond the representations in the offering memorandum gallagher visited pi at the behest of bennett his observations were those of a layman and he was careful to caution that he was not an engineer as bennett put it gallagher could not assess the sentinel epe recycler machine in terms of its technical capability but he could verify the existence of the machines in our view petitioners' reliance on gallagher was not reasonable it was petitioners' reliance upon the purported values of the sentinel epe recyclers that generated the deductions and credits in these cases yet the purported value of the sentinel epe recyclers is the very thing that petitioners and gallagher did not verify a taxpayer may rely upon his adviser's expertise in these cases financial planning and tax_advice but it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts which he does not verify see 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 in fact both black and bennett plainly were more capable of assessing the economic value of the recyclers than gallagher because of their experience pricing machinery at ingersoll-rand petitioners also had ready access to the imco subsidiary of ingersoll-rand which was involved in plastics and possibly used the same type of pellets produced by the sentinel epe recycler petitioners had a list of supposed end-users of the recycler and an open invitation from gallagher to arrange for a tour to see the equipment in operation even though petitioners could have independently investigated the recyclers they did nothing more than have gallagher verify the existence of the recyclers petitioners expected no more from gallagher for as bennett testified he could not assess the machines from a technical standpoint petitioners are not insulated from the negligence additions to tax by claiming reliance on gallagher petitioners also contend that they read and reasonably relied upon the empire offering memorandum and the reports of the evaluators annexed thereto however a careful consideration of the materials in the empire offering memorandum especially the discussions in the prospectus of high writeoffs and risk of audit would have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 the preface to the memorandum contained the following no offeree should consider the contents of this memorandum as expert advice each offeree should consult his own professional advisers as to legal tax_accounting and other matters relating to any purchase by him of units it also clearly stated that the empire transaction involved significant tax risks and that in all likelihood the internal_revenue_service would challenge the transaction in a business risks section it warned that there was no history for the partnership and no established market for the recyclers or the pellets at trial bennett could not recall having read those business risk warnings or the statements that there was no market for the recyclers or for the pellets of recycled plastic black could not recall having read that there was no market for the pellets or the recycler bennett testified that he was motivated by the report of stanley m ulanoff ulanoff a marketer which was attached to the offering circular even though ulanoff had not done a marketing analysis or put a value on the machine he also testified that in his experience the price of machinery is generally predicated upon the performance aspects rather than the production cost however such an analysis was not done by ulanoff black testified that he relied on others regarding the evaluation of the recycler but that it was in hindsight not very brilliant on his part to have done so it is questionable from the records in these cases how closely petitioners read the offering memorandum and to what extent they relied on the representations therein however even if petitioners did thoroughly review the offering memorandum such reading does not relieve them of negligence on its face the empire transaction should have raised serious questions in the minds of ordinarily prudent investors according to the offering memorandum the projected benefits for each dollar_figure investor were investment tax_credits in of dollar_figure plus deductions in of dollar_figure in the first year of the investment alone petitioners each claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits related to empire totaling dollar_figure while petitioners each invested only dollar_figure in empire the direct reductions in petitioners' respective federal income taxes from just the tax_credits equaled percent of their cash investment therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the empire deal indeed gallagher testified that he probably told petitioners that they would never be out of pocket on their empire investment a reasonably prudent person would not conclude without substantial investigation that the government was providing significant tax benefits to taxpayers in these circumstances 92_tc_827 the parties in these consolidated cases stipulated that the fair_market_value of a sentinel epe recycler in and was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax returns based upon each recycler having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the internal_revenue_service in to evaluate petitioners bennett used dollar_figure of the claimed credits on their return and carried back the unused portion of the credits to and in the respective amounts of dollar_figure and dollar_figure the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated the value of the sentinel epe recycler to be dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of and we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author respondent likewise rejected the reports and considered them unsatisfactory for any purpose and there is no indication in the records that respondent used them as a basis for any determinations in the notices of deficiency even so petitioners' counsel obtained copies of these reports and urge that they support the reasonableness of the values reported on their returns not surprisingly petitioners did not call in one preliminary report carmagnola states that he has a serious concern of actual profit-level of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines carmagnola to testify in these cases but preferred instead to rely solely upon his preliminary ill-founded valuation estimates the carmagnola reports were a part of the record considered by this court and reviewed by the sixth circuit_court of appeals in the provizer case where we held the taxpayers negligent consistent therewith we find in these cases as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners are not relieved of the negligence additions to tax based on the preliminary reports prepared by carmagnola petitioners' reliance on mollen v united_states aftr2d ustc par d ariz is misplaced the taxpayer in mollen was a medical doctor who specialized in diabetes and who on behalf of the arizona medical association led a continuing medical education cme accreditation program for local hospitals the underlying tax matter involved the taxpayer's investment in diabetics cme group ltd a limited_partnership which invested in the production marketing and distribution of medical educational video tapes the taxpayer's personal expertise and insight in the underlying investment gave him reason to believe it would be economically profitable although the taxpayer was not experienced in business or tax matters he did consult with an accountant and a tax lawyer carmagnola has not been called to testify in any of the plastics recycling cases before us regarding those matters moreover as the district_court noted the propriety of the taxpayer's disallowed deduction therein was reasonably debatable the records in these cases on the other hand show no comparable evidence that either of petitioners or their adviser gallagher had formal education expertise or experience in plastics or plastics recycling although black explained that he had substantial knowledge of polyethylene for purposes of selling machinery as a representative of bankers trust gallagher's due diligence responsibilities extended only to a review of the tax opinion letter he took no responsibility for the valuation of the machinery in the empire transaction petitioners had knowledge and experience in business and the pricing of machinery and ready access to imco a subsidiary of ingersoll-rand which manufactured plastic injection molding equipment and which bennett believed used the same type of pellets produced by the sentinel epe recycler however they did not utilize that knowledge and experience or consult anyone at imco with respect to the purported value of the sentinel epe recycler or its economic viability the facts of these cases are distinctly different from those in the mollen case we find petitioners' arguments with respect to the mollen case inapplicable petitioners' arguments are not supported by 62_f3d_1266 10th cir affg tcmemo_1993_607 where the taxpayers were found liable for negligence additions to tax in anderson the taxpayers claimed tax benefits based upon their acquisition of property listed at dollar_figure but for which they actually paid dollar_figure in a cash downpayment percent of the purchase_price plus a 5-year financing_arrangement had the acquisition been nothing more than a dollar_figure passive investment noted the court_of_appeals it would have been reasonable for the taxpayers to rely on the advice of a good friend who had thoroughly investigated the investment however because the transaction was structured and represented as a purchase in the amount of dollar_figure the court_of_appeals held that something more was required in the cases before us petitioners claimed tax benefits based on the assumption that they leased through empire an interest in dollar_figure worth of recycling machines based on their investments of dollar_figure each black and bennett each claimed a qualified_investment in new investment_credit_property with a basis of dollar_figure with resulting first-year tax_credits of dollar_figure and deductible losses of dollar_figure a substantial transaction clearly requiring careful investigation under the anderson case petitioners' adviser gallagher reviewed the the adviser had his accountant and attorney review and check out the structure of the investment he spoke with the investment principal he looked into the principal's background and checked out his references banks other business connections and the better business bureau and he spoke with competitors to make sure the venture was viable offering memorandum had conversations with taggart and roberts and visited the pi plant unlike the adviser in anderson he did not thoroughly investigate or educate himself in the industry being invested in in fact gallagher made it clear at the trial that bankers trust's due diligence responsibilities regarding empire were limited to a review of the tax opinion letter in view of the dollar_figure claimed basis for the interest of each petitioner in the machinery from which the investment credits stemmed a substantial amount and more than eight times greater than the cash invested plainly something more was required accordingly we find petitioners' reliance on the anderson case inapplicable under the circumstances of these cases petitioners bennett and black failed to exercise due care in claiming the large deductions and tax_credits with respect to empire on their respective federal_income_tax returns we hold that petitioners did not reasonably rely upon gallagher and the offering memorandum or in good_faith investigate the underlying viability financial structure and economics of the empire transaction in fact the records indicate that petitioners were more influenced by the fact that their fellow executives at ingersoll-rand were investing in sentinel epe recycler partnerships than by anything they learned from gallagher or the offering memorandum black testified that he was very impressed by the fact that some of our supposed financial geniuses at ingersoll-rand all invested in this while bennett testified that he was very much influenced by the actions of his fellow executives and that the investment by people he respected made a considerable impact on him however in our view the record in these cases including the testimony of black and bennett and their manner in presenting that testimony establishes that they are men of education experience and talent in the business of manufacturing and selling machinery that during the time in issue they were senior executives of a large machinery manufacturing company that they were highly knowledgeable about appropriate pricing for a great variety of machinery that they had the ability and resources to learn the value of the machinery involved in the empire plastics recycling venture in which they invested and that they could have obtained such information without undue expense or effort upon consideration of the entire records we hold that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 and for respondent is sustained on this issue issue sec_6659 valuation_overstatement in amendments to the answers respondent asserted additions to tax with respect to petitioners in these cases under sec_6659 for valuation_overstatement because these additions were raised for the first time in amendments to the answers respondent bears the burden_of_proof on these issues rule a 103_tc_170 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including investment tax_credits based on purported values of dollar_figure for each sentinel epe recycler petitioners each concede that during the fair_market_value of a sentinel epe recycler was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to the valuation_overstatement petitioners are liable for the sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the tax benefits claimed with respect to empire sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_684 sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement masters v commissioner tcmemo_1994_197 harness v commissioner tcmemo_1991_321 in the respective stipulations of settled issues petitioners conceded that they are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program in todd v commissioner supra and mccrary v commissioner supra we denied application of sec_6659 even though the subject property was overvalued because the related deductions and credits had been conceded or denied in their entirety on other grounds in todd we found that an underpayment was not attributable to a valuation_overstatement because property was not placed_in_service during the years in issue in mccrary we found the taxpayers were not liable for the sec_6659 addition_to_tax when prior to the trial of the case the taxpayers conceded that they were not entitled to the investment_tax_credit because the agreement in question was a license and not a lease in both cases the underpayment was attributable to something other than a valuation_overstatement this court has held that concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead what is significant is the ground upon which the investment_tax_credit is disallowed or conceded chiechi v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax 893_f2d_225 9th cir affg tcmemo_1988_416 866_f2d_545 2d cir vacating in part and remanding tcmemo_1988_211 harness v commissioner supra no argument was made and no evidence was presented to the court in the present cases to prove that disallowance and concession of the tax benefits related to anything other than a valuation_overstatement to the contrary petitioners each stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner tcmemo_1992_177 in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that the underlying transaction in these cases was a sham and lacked economic_substance consistent with our findings in provizer petitioners each stipulated that the empire partnership had no net equity value that empire's sole activity lacked any potential for profit and that the empire transaction therefore lacked economic_substance when a transaction lacks economic_substance sec_6659 will apply because the correct basis is zero and any basis claimed in excess of that is a valuation_overstatement gilman v commissioner supra 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our finding of a lack of economic_substance petitioners conceded that the empire transaction was similar to the clearwater transaction described in provizer v commissioner supra and that the empire transaction lacked economic_substance given those concessions and the fact that the records here plainly show that the overvaluation of the recyclers was the reason for the disallowance of the tax benefits and the fact that no argument was made and no evidence was presented to the court to prove that disallowance and concession of the tax benefits related to anything other than a valuation_overstatement we conclude that the deficiencies caused by the disallowance of the claimed tax benefits were attributable to the overvaluation of the sentinel epe recyclers finally we consider petitioners' express argument as to waiver of the penalty on brief petitioners each contested imposition of the sec_6659 addition_to_tax on the grounds that respondent erroneously failed to waive the addition_to_tax sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite petitioners urge that they relied on gallagher and the offering materials in deciding on the valuation claimed on their tax_return petitioners each contend that such reliance was reasonable and therefore respondent should have waived the sec_6659 addition_to_tax petitioners rely upon krause v commissioner supra rousseau v united_states ustc par e d la and 22_f3d_1001 10th cir revg tcmemo_1993_23 in support of their argument we have found that petitioners' purported reliance on gallagher and the offering materials was not reasonable gallagher was a representative of bankers trust he was not an engineer and he never represented himself as being an expert in plastics or plastics recycling in gallagher's view bankers trust's due diligence responsibility and therefore gallagher's own responsibility was limited to reviewing the tax opinion letter included in the offering memorandum the evaluators whose reports were attached to the offering memorandum each owned interests in partnerships that leased sentinel epe recyclers the offering memorandum contained numerous caveats including the following no offeree should consider the contents of this memorandum as expert advice each offeree should consult his own professional advisers petitioners were experienced in pricing machinery yet they did not make the effort personally to see a sentinel epe recycler or independently investigate the machinery prior to investing in empire petitioners' reliance on krause v commissioner supra rousseau v united_states supra and mauerman v commissioner supra in support of their contention that they acted reasonably is misplaced in the krause and rousseau cases the sec_6659 addition_to_tax was disallowed in light of the respective holdings that the taxpayers in each case had a reasonable basis for the valuations claimed on the tax returns or had reasonable_cause for the understatement on the return and were not subject_to negligence additions to tax in contrast we have held that petitioners herein did not act reasonably in claiming deductions and investment tax_credits related to empire that the errors on petitioners' tax returns were caused by the excessive valuations of the underlying machinery in the empire transaction that petitioners lacked reasonable_cause for such overvaluation and that each petitioner is therefore liable for the negligence additions to tax under sec_6653 see supra pp accordingly petitioners' reliance on the krause and rousseau cases is misplaced in mauerman v commissioner supra the tenth circuit_court of appeals held that the commissioner had abused her discretion by failing to waive a sec_6661 addition_to_tax like sec_6659 a sec_6661 addition_to_tax may be waived by the commissioner if the taxpayer demonstrates that there was reasonable_cause for his underpayment and that he acted in good_faith sec_6661 the taxpayer in mauerman relied upon independent attorneys and accountants for advice as to whether payments were properly deductible or capitalized the advice relied upon by the taxpayer in mauerman was within the scope of his advisers' expertise the interpretation of the tax laws as applied to undisputed facts particularly with respect to valuation petitioners in these cases relied upon advice that was outside the scope of expertise and experience of their advisers consequently we consider petitioners' reliance on the mauerman case inapplicable we hold that petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their tax returns with respect to their investments in empire in these cases respondent properly could find that petitioners' respective reliance on gallagher and the offering materials was unreasonable the records in these cases do not establish an abuse_of_discretion on the part of respondent but support respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the respective sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to the disallowed tax benefits respondent is sustained on this issue to reflect the foregoing decisions will be entered under rule
